UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7696



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK LAMONT GOODING,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-93-131; CA-01-78-02)


Submitted:   July 23, 2004                 Decided:   August 19, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek Lamont Gooding, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Derek Lamont Gooding seeks to appeal the district court’s

order     denying   his   Fed.   R.     Civ.     P.    60(b)   motion    seeking

reconsideration of the court’s order dismissing Gooding’s “Motion

to Vacate Void Judgement under Rule 60(b)(4)&(6),” which the

district court dismissed as a successive motion to vacate or modify

sentence under 28 U.S.C. § 2255 (2000).1                An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that    Gooding   has     not     made    the   requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.



     1
      By order filed March 24, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                      - 2 -
           Additionally, we construe Gooding’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.         See United States v.

Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied, __ U.S. __,

124 S. Ct. 496 (2003).      In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:    (1)   a   new   rule   of   constitutional   law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence that would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the petitioner guilty of the

offense.   28 U.S.C. §§ 2244(b)(2), 2255 (2000).        Gooding’s claims

do not satisfy either of these conditions.        Therefore, we decline

to authorize Gooding to file a successive § 2255 motion.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED




                                   - 3 -